



COURT OF APPEAL FOR ONTARIO

CITATION: Peoples Trust Company v. Atas,
    2019 ONCA 783

DATE: 20191002

DOCKET: M50530 (C64955)

Strathy
    C.J.O., Doherty and Roberts JJ.A.

BETWEEN

Peoples
    Trust Company, David Brooker, Taras Kulish, Moses Muyal, Michael Harold
    Kimberly, Irene Mary Kimberly, Stancer Gossin Rose, Raymond Stancer, Mitchell
    Hart Rose, Rose and Rose, Blair Coleman Rose, Scott Kelly, Rahul Shastri, Ira
    T. Kagan, David Winer, David Sloan, Baker Schneider Ruggiero, Patrice Côté, Ron
    Hatcher, Steinberg Morton Frymer LLP, Michael John Mitchell, Nicholas Carlos
    Canizares, David Hart, Bresver Scheininger & Chapman LLP, Rui Ruivo, Frank
    Pa, Atlantic (HS) Financial Corporation, Tom Pires, Megacorp, Krishan Chahal
    and Nutan Chahal

Applicants
(Respondents)

and

Nadire
    Atas and 626381 Ontario Limited

Respondents
(Appellants)

Nadire Atas, acting in person

Christina J. Wallis, for the respondent
    Peoples Trust Company

Heard and released orally: September 30, 2019

REASONS
    FOR DECISION

[1]

The moving party was declared a vexatious
    litigant in January 2018. She appealed to this court.

[2]

Motions for a stay of the judgment pending
    appeal to this court were dismissed on two separate occasions. Her appeal to
    this court was dismissed on May 6, 2019. She then moved for a stay of the
    judgment and subsequent case management orders pending an application for leave
    to appeal to the Supreme Court of Canada. That motion was dismissed by a judge of
    this court on June 4, 2019.

[3]

The moving party now seeks a review of that
    decision pursuant to s. 7(5) of the
Courts of Justice Act
, R.S.O.
    1990, c. C.43. We agree with the reasons of the motion judge and dismiss the
    motion. The moving party failed to meet the test in
RJR-MacDonald Inc. v.
    Canada (Attorney General)
, [1994] 1 S.C.R. 311, on three prior occasions,
    and she has failed to do so today. Leaving aside the merits of her application
    for leave, she has failed to demonstrate that she is likely to suffer
    irreparable harm in the interim, or that the balance of convenience favours a
    stay.

[4]

The motion is dismissed. The costs of the motion
    are fixed at $2,646.30, inclusive of disbursements and all applicable taxes, in
    favour of the respondent.

G.R.
    Strathy C.J.O.

Doherty
    J.A.

L.B.
    Roberts J.A.


